                                                                            USDC SDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                DOC #:
SOUTHERN DISTRICT OF NEW YORK                                               DATE FILED: 6/18/2021
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA                                     :
                                                              :   20-CR-536 (VEC)
                 -against-                                    :
                                                              :        ORDER
 ANTHONY LALLAVE, MICHAEL LILLO, and :
 DEWESE HUGHES,                                               :
                                                              :
                                          Defendants.         :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

        WHEREAS the parties are scheduled to appear for a status conference on July 15, 2021,

at 2:30 p.m.; and

        WHEREAS that date is no longer convenient for the Court;

        IT IS HEREBY ORDERED that the July 15, 2021 conference is ADJOURNED to July

20, 2021, at 11:00 a.m., in Courtroom 443, Thurgood Marshall U.S. Courthouse, 40 Foley

Square, New York, NY 10007.

        IT IS FURTHER ORDERED that interested members of the public may dial-in using

(888) 363-4749 // Access code: 3121171# // Security code: 0536#.

        IT IS FURTHER ORDERED that that, in light of the new SDNY protocols, Defense

counsel for each Defendant must inform the Court by no later than 3 business days prior to the

proceeding whether the attorney or attorneys that plan to appear at the conference and his or her

client have been fully vaccinated against COVID-19; the prosecutor(s) must similarly inform the

Court whether he or she has been vaccinated on the same time schedule. The notifications may

be made via email to Chambers.

        IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire
and have his or her temperature taken. Please see the instructions, attached. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who

meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client does not meet the requirements.

       IT IS FURTHER ORDERED that the Court’s previous exclusion of time under the

Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), is extended to July 20, 2021, because the Court

finds that the ends of justice served by accommodating the complexity of this case, including

voluminous discovery, compounded by the logistical difficulties created by the COVID-19

pandemic, outweigh the interests of the public and the Defendants in a speedy trial.



SO ORDERED.
                                                       _________________________________
                                                           _______________________ _ _______
Date: June 18, 2021                                           VALERIE CAPRONI
                                                                         CAPRON   NI
      New York, NY                                         United States District Judge




                                              2 of 3
All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being
allowed entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete
the questionnaire and temperature screening at an entry device at the courthouse.




                                              3 of 3
